 FLORENCE NIGHTINGALE NURSING HOMECharles E. Sigety d/b/a Florence Nightingale NursingHome'andLocal 1115, Joint Board,NursingHome&Hospital Employees Division,'Petitioner.Cases 2-RC-16540, 2-RC-16541, and 2-RC-16542April 29, 1975DECISION AND ORDERBy MEMBERSJENKINS,KENNEDY, AND PENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Elbert F. Tellem.Thereafter, the Regional Director for Region 2 trans-ferred this proceeding to the National Labor RelationsBoard for decision, pursuant to Section 102.67 of theBoard's Rules and Regulations, Series 8, as amended.The Employer, Petitioner, and Intervenor filed briefs insupport of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that no prejudi-cial error was committed. The rulings are hereby af-firmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.By three separate petitions, Petitioner seeks torepresent in Case 2-RC-16540 all service and mainte-nance employees employed by the Employer at thelatter's nursing home located at 1760 Third Avenue inNew York City (hereinafter Building 2), and in Cases2--RC-16541 and 2-RC-16542, respectively, the regis-tered nurses (RN's) and licensed practical nurses(LPN's) employed at Building 2.The Employer, since commencing operation ofBuilding 1 in 1967, has been a member of the Guild ofNew York Nursing Homes, Inc., a multiemployer or-ganization consisting of some 13 nursing homes in NewYork City. Successive and separate collective-bargain-ing agreements covering all service and maintenanceIEmployer's name appears as amended at the hearing.2On the basis of its collective-bargainingagreementswith the Guild ofNew York Nursing Homes, Inc, a multiemployerassociationof which theEmployer hereinis a member,Local 144, Hotel, Hospital, Nursing Home& Allied Services Union, SEIU, AFL-CIO, intervened in Cases2-RC-16540 and 2-RC-16542Local144 intervened in Case2-RC-16541 on the basis of an independent showing ofinterest601employees and all LPN's employed by the constituentmembers of the multiemployer group have been signedby the Guild and the Intervenor herein. The most re-cent contracts of record, covering the two Guild units,were scheduled to expire on November 30, 1974. TheRN's employed by members of the Guild are not cov-ered by any collective-bargaining agreement and arenot represented by any labor organization.In April 1972 Employer commenced construction ofa second nursing home, Building 2. At that time, be-cause the Intervenor had agreed to train the basicallyunskilled area residents, Federal funding was to bemade -available to the Intervenor through a Depart-ment of Labor training consortium. In the expectationthat such Federal funding was forthcoming the Em-ployer made commitments to local planning groups tostaff Building 2 with area residents. In the latter partof 1973, Federal funding for the training consortiumwas terminated for reasons not of record. According tothe Employer and the Intervenor, past-experience hadindicated that a high rate of personnel turnover couldbe expected when large numbers of unskilled workerswere employed; thus, in their view, the Federal fundingcutoff, with the consequent inability of the Intervenorto train the area residents, presaged substantiallyhigher initial operating costs. The Employer sought"wage relief" from the Intervenor. In return for exten-sion of the collective-bargaining agreement coveringthe service and maintenance workers and LPN's atBuilding 1 to those employees in the same job catego-ries to be hired to staff Building 2, the Intervenoragreed to modify,inter alia,the wage rates provided inthose agreements so that service and maintenanceworkers and LPN's at Building 2 would initially re-ceive lower wages than their counterparts in Building1,with eventual parity to be achieved as Building 2reached full operational capacity, which at that timewas projected to be November 1974.Building 2 began partial operation in March 1974.The service and maintenance employees and LPN'sthere were paid less than their counterparts at Building1. Some were also told that at Building 2 "there was nounion." On June 7, Petitioner filed the three petitionsherein. Simultaneously it filed charges against the Em-ployer and the Intervenor alleging violations of Section8(a)(1), (2), and (3) and Section 8(b)(1)(A) of the Act.The Regional Director for Region 2 transferred theinstant proceeding to the Board to consider the validityof the Employer's and Intervenor's contention that the -service and maintenance employees and LPN's ofBuilding 2 constituted an accretion to the service andmaintenance unit and LPN unit covered by the mul-tiemployer contracts, which, in turn, barred the peti-tions herein.We find no accretion.217 NLRB No. 106 602DECISIONS OF NATIONAL LABOR-RELATIONS BOARDAt the time of the hearing in this case, Building 1,a 407-bed skilled nursing home, employed approxi-mately-287 service and maintenance employees and 37LPN's. The Employer projected, at that time, thatupon reaching full operational capacity in November1974, Building 2 would employ approximately 300service and maintenance employees and 36 LPN's.Given the substantially larger size of Building 2, theEmployer's projections would not appear to be over-estimated. In addition, there is substantial evidence inthe record of the Employer's plans to build at least twoadditional facilities in the vicinity of Buildings 1 and 2.Although the record does not indicate the number ofemployees that will be required to staff the additionalfacilities, the Employer testified that upon completionits "geriatric complex" would have some 2,500 beds inits entirety, as opposed to the 407 beds for which Build-ing 1 is currently licensed. Under these circumstances,we believe it inappropriate to accrete the service andmaintenance employees and LPN's at Building 2 to theexisting group of employees represented at Building 1without their having had an opportunity to determinefor themselves whether or not they wish to be repre-sented by the contractual bargaining representative.33SeeMelbet Jewelry Co, Inc.,180 NLRB 107, 109 (1969).To accrete them would deny the Building 2 group, atthe minimum equal in number to the employee comple-ment at Building 1, the right to select their own bar-gaining representative. In addition, we believe the po-tential effect of accreting this group would, in turn,affect a much larger group of employees and deny themtheir choice of representative as buildings projected forthe whole complex are completed.' Such considera-tions mandate, in our view, a greater emphasis on thestatutory concept of free choice as exemplified in Sec-tion 7 and in Section 9(b) of the Act.As noted earlier, Petitioner has filed charges againstthe Employer and the Intervenor alleging violation ofSection 8(a)(1),(2), and (3) and Section 8(b)(1)(A). Wetherefore do not reach the unit questions presentedherein and shall remand this proceeding to the Re-gional Director for Region 2 for further appropriateaction consistent with our determination.ORDERIt is hereby ordered that the above-entitled matter beremanded to the Regional Director for Region 2 forfurther appropriate action.4 See, e.g,Yale University,184 NLRB 860, 862, fn 3 (1970);PandaTerminals, Inc., a wholly owned subsidiary ofPactfzcIntermountainExpressCo., 161 NLRB 1215, 1223 (1966)